            Case 1:06-cr-00342-NONE Document 468 Filed 04/15/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        1:06-CR-00342 NONE

12                               Plaintiff,           AMENDED STIPULATION TO EXTEND TIME
                                                      FOR GOVERNMENT’S RESPONSE TO
13                         v.                         DEFENDANT’S SUPPLEMENTAL MOTION FOR
14   LUKE SCARMAZZO,                                  COMPASSIONATE RELEASE

15                               Defendant.

16

17          The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,

18 and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Luke

19 Scarmazzo, by and through his attorney, Ann McGlenon, hereby stipulate that the government’s

20 response to the defendant’s supplemental motion shall be filed on or before April 24, 2020. The

21 defendant’s reply shall be due on or before May 15, 2020.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
            Case 1:06-cr-00342-NONE Document 468 Filed 04/15/20 Page 2 of 2

 1 The Court previously extended the time for the defendant’s supplemental brief but the order did not

 2 include a date for the government’s response. In light of this extension, the defendant’s reply shall due

 3 May 15, 2020.

 4    Dated: April 9, 2020                                Respectfully,
 5                                                        McGREGOR W. SCOTT
                                                          United States Attorney
 6

 7                                                        /s/
                                                          KATHLEEN A. SERVATIUS
 8                                                        Assistant United States Attorney
 9
     Dated: April 9, 2020                           /s/ Ann McGlenon
10                                                  ANN McGLENON, Attorney for Luke Scarmazzo
11
                                                      ORDER
12
     IT IS SO ORDERED.
13

14      Dated:    April 15, 2020
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
